  Case: 4:20-cv-00681-MTS Doc. #: 20 Filed: 09/24/20 Page: 1 of 5 PageID #: 82




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ISAIAH FORMAN,                                  )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             )
                                                )       Cause No.: 4:20-cv-00681-MTS
THE CITY OF WOODSON TERRACE                     )
                                                )
       Defendant.                               )

                PLAINTIFF=S RESPONSE TO DEFENDANT’S MOTION TO
                    DISMISS PLAINTIFF’S AMENDED COMPLAINT

       COMES NOW Plaintiff, by and through his undersigned counsel of record, and for his

response to Defendant City of Woodson Terrace’s Motion to Dismiss Plaintiff’s Amended

Complaint would state as follows:

                                            LEGAL STANDARD

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556

U.S. 662, 667 (U.S. 2009). Determining whether a complaint states a plausible claim for relief is

a context-specific task that requires the reviewing Court to draw on its judicial experience and

common sense. Id. at 679. Where there are well-pleaded factual allegations, a Court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief. Id. A District Court may accept the allegations contained in the Complaint as true and all

reasonable inferences from the Complaint must be drawn in favor of the non-moving party.

Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th Cir. 2004).




                                                    1
  Case: 4:20-cv-00681-MTS Doc. #: 20 Filed: 09/24/20 Page: 2 of 5 PageID #: 83




                  PLAINTIFF HAS ALLEGED SUFFICIENT FACTS TO STATE A
                   CLAIM BASED ON A MUNICIPAL CUSTOM OR POLICY IN
                               THE AMENDED COMPLAINT

       “Official policy” in the relatively narrow sense of discreet, discretionary chosen courses

of action by “policy makers” is not the only basis for imposing municipal liability. “Custom, or

usage,” in the exact language of Sec. 1983, may also serve. Spell v. McDaniel, 824 F.2d 1380,

1386 (4th Cir. N.C. 1987) citing Monell v. New York City Dept. of Soc. Servs., 436 U.S. 658,

690-691 (1978). (Municipal liability applies “when implementation of [a municipality’s]

official policies or established customs inflicts the constitutional injury.”) “Local governments

may also be sued for constitutional violations arising out of governmental custom, even if such

custom “has not received formal approval through the body’s official decision making channels”.

Robinson v. St. Louis County, 2008 WL 1701170 (Mo. E.D. April 9, 2008) citing Monell v. New

York City Dept. of Soc. Servs., supra. at 690-691. Inaction or laxness by supervisory personnel

can constitute government custom if it is permanent and well-settled. See Tilson v. Forest City

Police Dep’t., 28 F.3d 802, 807 (8th Cir. 1994).

       In his Amended Complaint, Plaintiff alleges, amongst other things:

             a)     That Defendant’s officer, David Moss, assaulted and battered the person of
                    Isaiah Forman;

             b)     That at such time, he was acting under color of state law;

             c)     That at the time of said assault, Plaintiff was engaged in no offensive or
                    aggressive behavior and had clearly physically surrendered peacefully to the
                    police; and

             d)     That despite such obvious and visible surrender on the part of the Plaintiff,
                    Defendant’s officer approached Plaintiff with this weapon drawn and
                    proceeded to repeatedly kick and strike the Plaintiff about the body, head,
                    and chest.




                                                   2
  Case: 4:20-cv-00681-MTS Doc. #: 20 Filed: 09/24/20 Page: 3 of 5 PageID #: 84




       Plaintiff’s Amended Complaint further alleges that the policies and procedures of

Defendant City of Woodson Terrace “demonstrated deliberate indifference to the rights of

citizens and had a propensity to violate the constitutional rights of citizens, encourage the use of

excessive force, and display unreasonable behaviors with animosity and bias towards minorities

including, but not limited to, African Americans, including the Plaintiff.”

       Plaintiff’s Amended Complaint identifies the “unconstitutional policies or customs,

practices and uses” of the Defendant as being “so pervasive that they constitute the moving force

behind and caused the deprivations of Plaintiff’s constitutional rights” and further identifies such

unconstitutional policies, customs and practices expressly permitted or encouraged are as

follows:

               a)      The officers of the Woodson Terrace Police Department to use excessive
                       force without regard for the need for the use of force or without regard for
                       the legality of its use;

               b)      The officers of the Woodson Terrace Police Department to conspire with
                       one another to “cover” for and protect one another from criminal and/or
                       civil sanctions that might arise from the violation of the constitutional
                       rights of citizens;

               c)      The officers of the Woodson Terrace Police Department to engage in
                       conduct that violates the constitutional rights of citizens with whom they
                       come in contact including, but not limited to arresting, detaining and
                       prosecuting people in violation of the Constitution and laws, both by the
                       acts and means by which they are accomplished;

               d)      The officers of the Woodson Terrace Police Department to not use the
                       least intrusive means of force necessary to require the officers, by their
                       words or actions, to de-escalate encounters with citizens, creating or
                       causing the need for officers to use force or to use more force than
                       otherwise would have been required; and/or

               e)      The officers to unlawfully and unreasonably use excessive force without
                       giving subjects an opportunity to comply including situations that could be
                       controlled by the use of other means.




                                                  3
  Case: 4:20-cv-00681-MTS Doc. #: 20 Filed: 09/24/20 Page: 4 of 5 PageID #: 85




        Plaintiff further alleges that the City of Woodson Terrace had actual knowledge and

notice of such pervasive customs, practices, and usages by virtue of a pattern of prior incidents of

such unconstitutional customs, practices and usages and have failed to take action to remedy the

same.

        Plaintiff further alleges that the Defendant City of Woodson Terrace had actual notice of

prior unconstitutional acts committed by Officer Moss and failed to protect the public from him.

Plaintiff has, of course, alleged that as a direct and proximate result of the above-referenced

unconstitutional acts and omissions on the part of the Defendant, the Plaintiff suffered injuries.

        Plaintiff would respectfully suggest that the factual content plead by Plaintiff in his

Amended Complaint “allows the Court to draw the reasonable inferences that the Defendant is

liable for the misconduct alleged”. Ashcroft v. Iqbal, supra. at 678.

        Plaintiff would acknowledge that he has not plead any state law claims and would

withdraw that allegation.

        Additionally, to the extent that Plaintiff has alleged an entitlement to exemplary or

punitive damages, while Plaintiff acknowledges the current state of the law denying such

recovery to Plaintiff under these circumstances, Plaintiff respectfully advocates for the expansion

of Plaintiff’s rights of recovery to include punitive or exemplary damages.

        WHEREFORE, for the foregoing reasons, Plaintiff would respectfully state that he has

adequately plead sufficient factual matters, which, if accepted as true, state a claim for relief; and

that Plaintiff respectfully requests that the Court enter its order denying the Defendant City of

Woodson Terrace’s Motion to Dismiss, or in the alternative, to grant leave to Plaintiff to amend

his Complaint.




                                                  4
  Case: 4:20-cv-00681-MTS Doc. #: 20 Filed: 09/24/20 Page: 5 of 5 PageID #: 86




                                                     Respectfully submitted,

                                                     MCCLOSKEY, P.C.

                                              By:    /s/Mark T. McCloskey
                                                     Mark T. McCloskey, #36144
                                                     Patricia N. McCloskey, #36153
                                                     The Niemann Mansion
                                                     4472 Lindell Blvd.
                                                     St. Louis, Missouri 63108
                                                     (314) 721-4000 telephone
                                                     (314) 721-3664 facsimile
                                                     McCloskeyLaw@aol.com
                                                     Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed on September 24, 2020
electronically with the Clerk of Court to be served by operation of the Court’s electronic filing
system upon all counsel of record.

                                                     /s/ Mark T. McCloskey




                                                 5
